Exhibit (a)(1)(iv) OFFER TO PURCHASE FOR CASH NOT LESS THAN 505, TRUST I 6.50% CUMULATE CONVERTIBLE TRUST PREFERRED SECURITIES AT A PURCHASE PRICE OF $1.05 PER SECURITY by GREATER ATLANTIC FINANCIAL CORP. THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 5:00 P.M., EASTERN TIME, ON , 2009, UNLESS THE OFFER AND WITHDRAWAL RIGHTS ARE EXTENDED August , 2009 To Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees: We have been appointed by Greater Atlantic Financial Corp., a Delaware corporation (“Purchaser” or the “Company”), to act as Information Agent in connection with Purchaser’s offer to purchase all of the issued and outstanding 6.50% Cumulative Convertible Trust Preferred Securities (the “Securities”), of Greater Atlantic Capital Trust I, a Delaware business trust wholly-owned by Purchaser (the “Trust”), at a price per Security of $1.05 to the sellers thereof in cash (the “Offer Price”) without interest and less any required withholding taxes, upon the terms and subject to the conditions set forth in the Offer to Purchase dated August , 2009 (the “Offer to Purchase”) and in the related Letter of Transmittal (which, together with any amendments or supplements thereto, collectively constitute the “Offer”) enclosed herewith. Securityholders of the Trust whose certificates for such Securities (the “Security Certificates”) are not immediately available or who cannot deliver their Security Certificates and all other required documents to the Depositary (as defined below) on or prior to the Expiration Date (as defined in the Offer to Purchase), or who cannot complete the procedure for book-entry transfer on a timely basis, must tender their Securities according to the guaranteed delivery procedures set forth in “The Tender Offer—2.Procedures for Tendering Securities” in the Offer to Purchase. Please furnish copies of the enclosed materials to those of your clients for whose accounts you hold Securities registered in your name or in the name of your nominee. Enclosed herewith for your information and forwarding to your clients are copies of the following documents: 1.The Offer to Purchase dated August , 2009. 2.The Letter of Transmittal to tender Securities for your use and for the information of your clients. Manually signed facsimile copies of the Letter of Transmittal may be used to tender Securities. 3.The Notice of Guaranteed Delivery for Securities to be used to accept the Offer if Security Certificates are not immediately available or if such certificates and all other required documents cannot be delivered to Wilmington Trust Company (the “Depositary”) on or prior to the Expiration Date (as defined in the Offer to Purchase) or if the procedure for book-entry transfer cannot be completed by the Expiration Date. 4.A printed form of letter which may be sent to your clients for whose accounts you hold Securities registered in your name or in the name of your nominee, with space provided for obtaining such clients’ instructions with regard to the Offer. 5.Guidelines for Certification of Taxpayer Identification Number on Substitute Form W-9. 6.A return envelope addressed to the Depositary. YOUR PROMPT ACTION IS REQUESTED. WE URGE YOU TO CONTACT YOUR CLIENTS AS PROMPTLY AS POSSIBLE.PLEASE NOTE THAT THE OFFER AND WITHDRAWAL RIGHTS WILL
